Title: John Adams to John Quincy Adams, 10 January 1787
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      Grosvenor Square Jan 10. 1787
     
     I am much obliged to you for the Copy of your Dialogue, which does you honour. I am the more pleased to learn that you are to col­lect the Mathematical Theses, as the Same part fell to my Share in the Year 1755.
     Your Reasons for preferring Newbury Port to Boston for the Study of the Law are judicious, and discover an Attention and a Consideration, which give sure Presages of your future Success. You must take Some opportunity to pay your Respects to Mr Parsons, and know his Terms; or pray Dr Tufts to write to him. It will be of great Importance, to your happiness to get into his Family, to board, if that be possible. But if it is not, you must pay a particular Attention to this point, in the Choice of a Situation and a Family to board in. I am very happy to hear that your Brother Thomas, behaves as well as his elder Brothers, and that all three are irreproachable. May you all continue, in a virtuous Course, and be happy. You must all attend to your health. All depends upon that. I found it difficult to persuade you, while in Europe, to take your fresh Air, and active Exercise regularly.
     When you come into a Lawyers office, you will find it more necessary Still. At present, Attendance on Prayers, Recitations and public Exhibitions, and the Amusements of Conversation with your fellow Students, are instead of Exercise. But when you come to pore alone over Law, which is not very entertaining, you will find a difference.
     But at all times and in all Places, above all Things, preserve the Sentiments and the delicate sensibilities of youth, throughout your whole Life. Honour and Integrity, Humanity and Modesty are natural to Man. Let not the Commerce of the World, ever wear them out or blunt the Edge of your sensibility of them.
     Libertatem, Amicitiam, Fidem, praecipua humani animi bona, retinebis. According to your Friend Tacitus. Riches and Grandeur are empty Baubles: but the moral Sentiments must be your Companions every hour of your Life: and infallibly your constant Comforters, or Tormentors. Consult your own heart, consult Experience, and History and they will all concur, with this Advice of your affectionate Father
     
      John Adams
     
    